Citation Nr: 0403489	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  97-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obsessive-
compulsive disorder and major depressive disorder.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service connected 
disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from April 1979 to January 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, in which entitlement to 
service connection for a psychiatric disorder and entitlement 
to a total rating for compensation purposes based on 
individual unemployability due to service connected disorders 
(TDIU) were denied.  

The Board remanded this matter in February 2001.  The 
requested development has been accomplished and the issues 
have been returned to the Board for further appellate review.  
Subsequent to the Board's February 2001 remand the veteran 
submitted documents show that he was in receipt of Social 
Security Administration benefits.  Hence, the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability due to service connected 
disorders will be addressed in the remand portion of this 
decision.  


FINDING OF FACT

There is competent medical evidence that the veteran's 
obsessive-compulsive disorder and major depressive disorder 
were not etiologically linked to service.  




CONCLUSION OF LAW

The veteran's obsessive-compulsive disorder and major 
depressive disorder was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
April 2001 RO letter, and he was informed by the January 2003 
Supplemental Statement of the Case (SSOC) of the provisions 
of the VCAA.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
several VA medical examinations.  In addition, the RO 
obtained the veteran's service medical records, his post 
service VA medical records as well as his private medical 
records.  The Board asked the appellant to identify all 
relevant records in the February 2001 remand.  The appellant 
responded.  There is no indication that additional relevant 
medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.

II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Chronic diseases, such as psychoses, shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

At the March 2000 RO hearing the veteran testified that his 
mental disorder began to manifest when he was stationed in 
Korea.  He stated that he attributed his nervous disorder to 
his back problems.  The veteran indicated that he was 
assigned to the filed artillery unit while in Korea and that 
he was stationed in Korea for fourteen to fifteen months.  He 
testified that the forced work of the field artillery unit, 
participating in serious accidents and witnessing death 
greatly impacted him.  The veteran stated that he did not 
tell his superiors or fellow service personnel about the 
nervous disorder that was manifesting.  He indicated that he 
did not seek treatment for his nervous disorder while in 
service.  

Service personnel records show that between September 1988 
and December 1988 the veteran's commander was concerned about 
his effectiveness.  In a December 1988 memorandum the United 
States Army Miami BN SGM documented his counseling with the 
veteran on September 1988 and November 1988 and provided the 
veteran written notification that his substandard performance 
was not acceptable nor would it be tolerated.  The primary 
problem that the veteran was having centered around his 
inability to develop interpersonal relationships and his weak 
communication skills.  These problems were amplified by his 
failure to follow instructions and directions given by the 
station commander and first sergeant.  The veteran deviated 
from instructions an on many occasions.  The United States 
Army Miami BN SGM notified the veteran that his belligerence 
would not be tolerated.  The veteran was unable to establish 
rapport with applicants and school officials because of his 
arrogance.  A high school counselor requested that he not 
come to the school at anytime because the veteran was too 
pushy and not tolerant of the school's desires.  The veteran 
made appointments and did not conduct them.  His caustic 
attitude and tone did not lend themselves to good 
salesmanship.  The veteran's effectiveness had been non-
existent because of his attitude.  He was not doing his job.  

Service medical records show that in January 1989 the veteran 
was seen in the mental health clinic.  The diagnostic 
impression was occupational problems.  

Post service VA records, dated December 1994 to June 2001, 
show that the veteran was seen for adjustment disorder with 
anxious mood in October 1994.  The June 1995 personality 
screening suggested emotional disturbance that might need to 
be evaluated by a psychiatrist.  In August 1995 the 
diagnostic impressions were rule out cluster B personality 
traits, alcohol abuse, rule out dependence.  In August 1997 
the provisional diagnosis was depression.  The assessment was 
anxiety reaction in October 1997.  In December 1997 the 
provisional diagnosis was occupational problems.  The 
assessment was depression not otherwise specified in October 
1998.  In January 1999 a VA hospital official wrote that the 
veteran's diagnoses were anxiety disorder with depression, 
obsessive-compulsive disorder and schizoid personality 
disorder.  In November 2000 the veteran was seen for 
recurrent depressive disorder.  In February 2001 the 
assessment was depression, recurrent with psychotic features.  
The June 2001 assessment was recurrent depression.  

In November 1997 the veteran was referred from Vocational 
Rehabilitation for psychiatric evaluation and feasibility for 
training.  The psychiatrist wrote that the veteran was 
considered to be depressed for which continued psychiatric 
treatment was recommended.  It was also considered that the 
veteran had a charactercrological condition with clear 
obsessive-compulsive and schizoid features.  Based on the 
current evaluation it was concluded that the veteran was not 
feasible for training or employment.  In order to properly 
assess the personality condition, which was considered the 
more disabling entity, a psychological evaluation was also 
recommended.  

The June 1998 VA mental disorders examination diagnoses were 
occupational problem, anxiety disorder not otherwise 
specified with some depression, obsessive compulsive 
disorder, schizoid personality disorder with obsessive 
compulsive and dependent characteristics.  The VA examiner 
commented that it is quite evident from the history and from 
the evidence regarding the veteran's behavior, that they were 
primarily dealing with a personality disorder.  It was 
because of his personality characteristics that the veteran 
had the problems that he had during military service for 
which he received a memorandum in December of 1988.  It was 
because of this that the diagnosis made during military 
service was correct in the sense that the veteran had an 
occupational problem.  The veteran still had the same problem 
because it was basically his personality behind it.  

The April 2002 VA mental disorders examination diagnoses were 
obsessive-compulsive disorder and major depressive disorder, 
recurrent.  The VA examiner opined that the veteran's 
clinical history and mental status examination met the DSM-IV 
criteria to establish a diagnosis of obsessive-compulsive 
disorder and major depressive disorder, recurrent.  The April 
2002 VA mental disorders examiner wrote that there was no 
evidence that these mental disorders originated in or were 
aggravated by service.  

Consequently, there is competent medical evidence that the 
veteran's obsessive-compulsive disorder and major depressive 
disorder were not etiologically linked to service.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'" Citing 
Cuevas, 3 Vet. App. 542, 548 (1992).  Absent such evidence in 
this case, service-connection for obsessive-compulsive 
disorder and major depressive disorder is not warranted.
The veteran's active duty ended in January 1993 and the first 
medical evidence of obsessive-compulsive disorder was in 
January 1999, over 5years after the veteran's termination of 
service and major depressive disorder was in August 1997 over 
3 years after the veteran's termination of service.  The 
evidence does not show that obsessive-compulsive disorder or 
major depressive disorder was manifested in service or to a 
compensable degree within one year after the veteran's 
termination of service.  Therefore, it is found that the 
preponderance of the evidence is against the veteran's claim 
of service connection for obsessive-compulsive disorder and 
major depressive disorder on a direct basis or presumptively 
under the provisions of 38 C.F.R. §§ 3.307, 3.309 (2003).  


ORDER

Service-connection for obsessive-compulsive disorder and 
major depressive disorder is denied.  


REMAND

In February 2001 the Board deferred action on the veteran's 
claim for entitlement to a total rating for compensation 
purposes based on individual unemployability due to service 
connected disorders pending the development requested in the 
remand.  

Subsequent to the Board's February 2001 remand the veteran, 
in January 2002, submitted documents showing that he was in 
receipt of Social Security Administration (SSA) benefits.  
Although a copy of the SSA decision was submitted the medical 
records considered in conjunction with the SSA determination 
have not been added to the claims file.  These records should 
be associated with the file prior to resolution of the 
appeal.  38 U.S.C.A. § 5106 (West Supp. 2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also the Veterans 
Benefits Act of 2003, P. L. 108-, Section 
701; 38 C.F.R. § 3.159 (2003).  

2.  The RO is requested to obtain and 
associate with the claims file copies of 
any non-VA medical records submitted, or 
utilized, in support of a claim for 
disability benefits from the SSA.  

3.  The veteran should be afforded a VA 
general medical examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination and the examiner is asked to 
indicate in the examination report that 
the claims folder has been reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically, the examiner is to 
provide an opinion regarding the 
veteran's ability to obtain and maintain 
gainful employment.  

4.  In the event that the examiner 
determines that the veteran is 
unemployable, the examiner must express 
an opinion as to whether the reason for 
the veteran's inability to obtain and 
maintain a substantially gainful 
occupation is the result of the service 
connected disabilities alone, without 
regard to the veteran's age or non-
service-connected disabilities.  

5.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

6.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



